DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
The use of elastic bearings is well-known in the separating arts in the context of spiral separating shafts (see e.g., US 5,024,335; fig. 1, 3).  The specific features, however, of -
“wherein the core tube is mounted elastically relative to the bearing journal by at least one elastic bearing, the core tube being fixed on an inner side to a bearing housing, and the at least one elastic bearing being located between the bearing housing and the bearing journal,
wherein the elastic bearing comprises at least one bearing plate having an elastic material, configured substantially as a ring and/or a hollow cylinder, and the at least one bearing plate is elastically operative between the core tube and the bearing journal of the spiral shaft” (claim 1; see also claim 14)
 render the invention novel and non-obvious over the prior art.  Here, Applicant’s arguments (Remarks, 4/22/2022) are persuasive in distinguishing the applied prior art of record.  In particular, the relative configuration of the elastic bearing as a ring and/or hollow cylinder located between the bearing housing and the bearing journal would require a fundamental reworking of the base reference and, moreover, no rationale could be found in the cited prior art of record to make this type of modification. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
May 13, 2022